UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 04524 ) Exact name of registrant as specified in charter: Putnam Global Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2006 Date of reporting period: January 31, 2006 Item 1. Schedule of Investments: Putnam Global Income Trust The fund's portfolio 1/31/06 (Unaudited) FOREIGN GOVERNMENT BONDS AND NOTES (33.6%)(a) Principal amount Value Austria (Republic of) notes Ser. EMTN, 3 3/8s, 2012 CHF Austria (Republic of) 144A notes Ser. EMTN, 3.8s, 2013 EUR Canada Housing Trust govt. guaranty 5.1s, 2007 (Canada) CAD Denmark (Kingdom of) bonds 6s, 2009 DKK Export Development Canada government bonds 4s, 2007 (Canada) USD France (Government of) bonds 5 3/4s, 2032 EUR France (Government of) bonds 4s, 2013 EUR 63 85 France (Government of) bonds Ser. OATe, 3s, 2012 EUR Germany (Federal Republic of) bonds Ser. 2, 5s, 2012 EUR Ireland (Republic of) bonds 5s, 2013 EUR Italy (Republic of) unsub. notes Ser. 11, Tranche 1, 3 1/8s, 2010 CHF Japan (Government of) bonds Ser. 5, 0.8s, 2015 JPY Japan (Government of) 30 yr bonds Ser. 20, 2 1/2s, 2035 JPY Netherlands (Government of) bonds 5s, 2012 EUR Quebec (Province of) notes 5s, 2009 (Canada) USD Spain (Kingdom of) bonds 5s, 2012 EUR Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK United Kingdom treasury bonds 4 1/4s, 2036 GBP United Kingdom treasury bonds 2 1/2s, 2009 GBP Total foreign government bonds and notes (cost $44,477,513) $47,173,321 COLLATERALIZED MORTGAGE OBLIGATIONS (30.5%)(a) Principal amount Value Amresco Commercial Mortgage Funding I 144A Ser. 97-C1, Class H, 7s, 2029 $81,000 $81,677 Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.292s, 2029 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-PB1, Class K, 6.15s, 2035 Banc of America Large Loan 144A FRB Ser. 02-FL2A, Class L1, 7.419s, 2014 FRB Ser. 05-ESHA, Class K, 6.27s, 2020 FRB Ser. 05-BOCA, Class L, 6.17s, 2016 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 05-LXR1, Class J, 6.12s, 2018 Bear Stearns Commercial Mortgage Securitization Corp. Ser. 00-WF2, Class F, 8.199s, 2032 Broadgate Financing PLC sec. FRB Ser. D, 5.429s, 2023 (United Kingdom) GBP Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 $362,000 Ser. 98-1, Class G, 6.56s, 2030 Ser. 98-1, Class H, 6.34s, 2030 Commercial Mortgage Acceptance Corp. Ser. 97-ML1, Class A3, 6.57s, 2030 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 Commercial Mortgage Pass-Through Certificates 144A FRB Ser. 01-FL5A, Class G, 5.248s, 2013 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 03-TF2A, Class L, 8.47s, 2014 Ser. 1998-C2, Class F, 6 3/4s, 2030 Ser. 02-CP5, Class M, 5 1/4s, 2035 Ser. 03-CK2, Class AX, Interest Only (IO), 0.362s, 2036 DLJ Commercial Mortgage Corp. Ser. 99-CG2, Class B3, 6.1s, 2032 Ser. 99-CG2, Class B4, 6.1s, 2032 DLJ Mortgage Acceptance Corp. 144A Ser. 97-CF1, Class B1, 7.91s, 2030 Ser. 97-CF1, Class A3, 7.76s, 2030 European Loan Conduit FRB Ser. 6X, Class E, 6.34s, 2010 (United Kingdom) GBP European Loan Conduit 144A FRB Ser. 22A, Class D, 5.44s, 2014 (Ireland) GBP Ser. 6A, Class F, 6.84s, 2010 (United Kingdom) GBP European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 5.445s, 2014 (United Kingdom) GBP Fannie Mae FRB Ser. 05-65, Class ER, zero %, 2035 $260,238 FRB Ser. 05-57, Class UL, zero %, 2035 IFB Ser. 05-37, Class SU, 11.08s, 2035 IFB Ser. 05-74, Class CP, 8.14s, 2035 IFB Ser. 05-76, Class SA, 8.14s, 2034 IFB Ser. 05-57, Class CD, 8.138s, 2035 IFB Ser. 05-106, Class US, 7.957s, 2035 IFB Ser. 05-99, Class SA, 7.957s, 2035 IFB Ser. 05-45, Class DA, 7.81s, 2035 IFB Ser. 05-74, Class DM, 7.773s, 2035 IFB Ser. 05-45, Class DC, 7.7s, 2035 IFB Ser. 05-74, Class SK, 7.673s, 2035 IFB Ser. 05-74, Class CS, 7.563s, 2035 IFB Ser. 04-79, Class SA, 7.37s, 2032 IFB Ser. 05-57, Class DC, 7.053s, 2034 IFB Ser. 05-45, Class PC, 6.66s, 2034 IFB Ser. 02-97, Class TW, IO, 6 1/2s, 2031 IFB Ser. 05-73, Class SA, 5.772s, 2035 IFB Ser. 05-93, Class AS, 5.55s, 2034 IFB Ser. 02-89, Class S, IO, 3.67s, 2033 IFB Ser. 97-44, Class SN, IO, 3.55s, 2023 IFB Ser. 03-66, Class SA, IO, 3.12s, 2033 IFB Ser. 03-48, Class S, IO, 3.02s, 2033 IFB Ser. 02-92, Class SB, IO, 2.82s, 2030 IFB Ser. 05-113, Class DI, IO, 2.7s, 2036 IFB Ser. 05-52, Class DC, IO, 2.67s, 2035 IFB Ser. 04-89, Class EI, IO, 2.62s, 2034 IFB Ser. 04-24, Class CS, IO, 2.62s, 2034 IFB Ser. 03-122, Class SA, IO, 2.57s, 2028 IFB Ser. 03-122, Class SJ, IO, 2.57s, 2028 IFB Ser. 04-64, Class SW, IO, 2.52s, 2034 IFB Ser. 04-65, Class ST, IO, 2.52s, 2034 IFB Ser. 04-51, Class S0, IO, 2.52s, 2034 IFB Ser. 04-60, Class SW, IO, 2.52s, 2034 IFB Ser. 05-65, Class KI, IO, 2.47s, 2035 IFB Ser. 05-42, Class PQ, IO, 2.27s, 2035 IFB Ser. 05-42, Class SA, IO, 2.27s, 2035 IFB Ser. 05-73, Class SI, IO, 2.22s, 2035 IFB Ser. 05-17, Class ES, IO, 2.22s, 2035 IFB Ser. 05-17, Class SY, IO, 2.22s, 2035 IFB Ser. 05-62, Class FS, IO, 2.22s, 2034 IFB Ser. 05-82, Class SW, IO, 2.2s, 2035 IFB Ser. 05-82, Class SY, IO, 2.2s, 2035 IFB Ser. 05-45, Class EW, IO, 2.19s, 2035 IFB Ser. 05-45, Class SR, IO, 2.19s, 2035 IFB Ser. 05-47, Class SW, IO, 2.19s, 2035 IFB Ser. 05-105, Class S, IO, 2.17s, 2035 IFB Ser. 05-95, Class CI, IO, 2.17s, 2035 IFB Ser. 05-84, Class SG, IO, 2.17s, 2035 IFB Ser. 05-87, Class SG, IO, 2.17s, 2035 IFB Ser. 05-89, Class S, IO, 2.17s, 2035 IFB Ser. 05-69, Class AS, IO, 2.17s, 2035 IFB Ser. 05-54, Class SA, IO, 2.17s, 2035 IFB Ser. 05-23, Class SG, IO, 2.17s, 2035 IFB Ser. 05-29, Class SX, IO, 2.17s, 2035 IFB Ser. 05-29, Class SY, IO, 2.17s, 2035 IFB Ser. 05-57, Class CI, IO, 2.17s, 2035 IFB Ser. 05-17, Class SA, IO, 2.17s, 2035 IFB Ser. 05-17, Class SE, IO, 2.17s, 2035 IFB Ser. 05-57, Class DI, IO, 2.17s, 2035 IFB Ser. 04-92, Class S, IO, 2.17s, 2034 IFB Ser. 05-104, Class SI, IO, 2.17s, 2033 IFB Ser. 05-83, Class QI, IO, 2.16s, 2035 IFB Ser. 05-92, Class SC, IO, 2.15s, 2035 IFB Ser. 05-73, Class SD, IO, 2.15s, 2035 IFB Ser. 05-83, Class SL, IO, 2.14s, 2035 IFB Ser. 04-38, Class SI, IO, 2.04s, 2033 IFB Ser. 04-72, Class SB, IO, 1.97s, 2034 IFB Ser. 03-124, Class ST, IO, 1.97s, 2034 IFB Ser. 03-112, Class SA, IO, 1.97s, 2028 IFB Ser. 05-67, Class BS, IO, 1.62s, 2035 IFB Ser. 05-74, Class SE, IO, 1.57s, 2035 IFB Ser. 05-82, Class SI, IO, 1.57s, 2035 IFB Ser. 05-87, Class SE, IO, 1.52s, 2035 IFB Ser. 05-58, Class IK, IO, 1.47s, 2035 IFB Ser. 04-54, Class SW, IO, 1.47s, 2033 Ser. 02-T4, Class A4, 9 1/2s, 2041 Ser. 00-42, Class B2, 8s, 2030 Ser. 00-17, Class PA, 8s, 2030 Ser. 00-18, Class PA, 8s, 2030 Ser. 00-19, Class PA, 8s, 2030 Ser. 00-20, Class PA, 8s, 2030 Ser. 00-21, Class PA, 8s, 2030 Ser. 00-22, Class PA, 8s, 2030 Ser. 97-37, Class PB, 8s, 2027 Ser. 97-13, Class TA, 8s, 2027 Ser. 97-21, Class PA, 8s, 2027 Ser. 97-22, Class PA, 8s, 2027 Ser. 97-16, Class PE, 8s, 2027 Ser. 97-25, Class PB, 8s, 2027 Ser. 95-12, Class PD, 8s, 2025 Ser. 95-5, Class A, 8s, 2025 Ser. 95-5, Class TA, 8s, 2025 Ser. 95-6, Class A, 8s, 2025 Ser. 95-7, Class A, 8s, 2025 Ser. 94-106, Class PA, 8s, 2024 Ser. 94-95, Class A, 8s, 2024 Ser. 04-W2, Class 5A, 7 1/2s, 2044 Ser. 03-W4, Class 4A, 7 1/2s, 2042 Ser. 02-W1, Class 2A, 7 1/2s, 2042 Ser. 01-T10, Class A2, 7 1/2s, 2041 Ser. 02-T4, Class A3, 7 1/2s, 2041 Ser. 02-T6, Class A2, 7 1/2s, 2041 Ser. 01-T12, Class A2, 7 1/2s, 2041 Ser. 01-T7, Class A1, 7 1/2s, 2041 Ser. 99-T2, Class A1, 7 1/2s, 2039 Ser. 00-T6, Class A1, 7 1/2s, 2030 Ser. 02-W3, Class A5, 7 1/2s, 2028 Ser. 02-26, Class A1, 7s, 2048 Ser. 03-W8, Class 2A, 7s, 2042 Ser. 02-T16, Class A2, 7s, 2042 Ser. 02-14, Class A1, 7s, 2042 Ser. 04-23, IO, 5 1/2s, 2034 Ser. 350, Class 2, IO, 5 1/2s, 2034 Ser. 329, Class 2, IO, 5 1/2s, 2033 Ser. 03-45, Class PI, IO, 5 1/2s, 2029 Ser. 05-106, Class US, 5s, 2036 Ser. 05-29, Class SX, IO, 5s, 2036 Ser. 06-08, Class HP, 5s, 2036 Ser. 06-8, Class WK, 5s, 2036 Ser. 03-W10, Class 1, IO, 1.965s, 2043 Ser. 03-W8, Class 12, IO, 1.638s, 2042 Ser. 03-W6, Class 11, IO, 1.286s, 2035 Ser. 03-W17, Class 12, IO, 1.153s, 2033 Ser. 02-T18, IO, 0.524s, 2042 Ser. 02-T4, IO, 0.455s, 2041 Ser. 02-26, IO, 0.241s, 2048 Ser. 03-W6, Class 21, IO, 0.004s, 2042 1 Ser. 05-113, Class DO, Principal Only (PO), zero %, 2036 Ser. 363, Class 1, PO, zero %, 2035 Ser. 361, Class 1, PO, zero %, 2035 Ser. 353, Class 1, PO, zero %, 2034 Ser. 04-38, Class A0, PO, zero %, 2034 Ser. 342, Class 1, PO, zero %, 2033 Ser. 02-82, Class TO, PO, zero %, 2032 Ser. 04-61, Class C0, PO, zero %, 2031 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-59, Class 1A3, 7 1/2s, 2043 Ser. T-42, Class A5, 7 1/2s, 2042 Ser. T-41, Class 3A, 7 1/2s, 2032 Ser. T-60, Class 1A2, 7s, 2044 Ser. T-41, Class 2A, 7s, 2032 FFCA Secured Lending Corp. Ser. 99-1A, Class C1, 7.59s, 2025 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 Freddie Mac FRB Ser. 2958, Class FB, zero %, 2035 FRB Ser. 3003, Class XF, zero %, 2035 FRB Ser. 3024, Class CF, zero %, 2034 FRB Ser. 3046, Class UF, zero %, 2033 IFB Ser. 2763, Class SC, 10.72s, 2032 IFB Ser. 3081, Class DC, 9.045s, 2035 IFB Ser. 2990, Class SL, 8.103s, 2034 IFB Ser. 2976, Class LC, 8.03s, 2035 IFB Ser. 2976, Class KL, 7.993s, 2035 IFB Ser. 2990, Class DP, 7.883s, 2034 IFB Ser. 3072, Class SM, 7.407s, 2035 IFB Ser. 3072, Class SB, 7.26s, 2035 IFB Ser. 3065, Class DC, 6.45s, 2035 IFB Ser. 3031, Class BS, 5.55s, 2035 IFB Ser. 2990, Class LB, 5.521s, 2034 IFB Ser. 2990, Class WP, 5.495s, 2035 IFB Ser. 2927, Class SI, IO, 4.03s, 2035 IFB Ser. 2538, Class SH, IO, 3.08s, 2032 IFB Ser. 2828, Class GI, IO, 3.03s, 2034 IFB Ser. 2802, Class SM, IO, 2.88s, 2032 IFB Ser. 2869, Class SH, IO, 2.83s, 2034 IFB Ser. 2869, Class JS, IO, 2.78s, 2034 IFB Ser. 2882, Class SL, IO, 2.73s, 2034 IFB Ser. 2682, Class TQ, IO, 2.58s, 2033 IFB Ser. 2815, Class PT, IO, 2.58s, 2032 IFB Ser. 2594, Class SE, IO, 2.58s, 2030 IFB Ser. 2828, Class TI, IO, 2.58s, 2030 IFB Ser. 3033, Class SF, IO, 2.33s, 2035 IFB Ser. 3028, Class ES, IO, 2.28s, 2035 IFB Ser. 2922, Class SE, IO, 2.28s, 2035 IFB Ser. 3045, Class DI, IO, 2.26s, 2035 IFB Ser. 2981, Class AS, IO, 2 1/4s, 2035 IFB Ser. 2981, Class BS, IO, 2 1/4s, 2035 IFB Ser. 2981, Class CS, IO, 2 1/4s, 2035 IFB Ser. 3034, Class SE, IO, 2.23s, 2035 IFB Ser. 3054, Class CS, IO, 2.23s, 2035 IFB Ser. 3066, Class SI, IO, 2.23s, 2035 IFB Ser. 2924, Class SA, IO, 2.23s, 2035 IFB Ser. 2927, Class ES, IO, 2.23s, 2035 IFB Ser. 2950, Class SM, IO, 2.23s, 2016 IFB Ser. 3031, Class BI, IO, 2.22s, 2035 IFB Ser. 3067, Class SI, IO, 2.18s, 2035 IFB Ser. 2986, Class WS, IO, 2.18s, 2035 IFB Ser. 2962, Class BS, IO, 2.18s, 2035 IFB Ser. 2990, Class LI, IO, 2.16s, 2034 IFB Ser. 3065, Class DI, IO, 2.15s, 2035 IFB Ser. 2988, Class AS, IO, 1.73s, 2035 IFB Ser. 3016, Class SP, IO, 1.64s, 2035 IFB Ser. 3016, Class SQ, IO, 1.64s, 2035 IFB Ser. 2937, Class SY, IO, 1.63s, 2035 IFB Ser. 2957, Class SW, IO, 1.53s, 2035 IFB Ser. 2815, Class S, IO, 1.53s, 2032 Ser. 2229, Class PD, 7 1/2s, 2030 Ser. 2224, Class PD, 7 1/2s, 2030 Ser. 2217, Class PD, 7 1/2s, 2030 Ser. 2187, Class PH, 7 1/2s, 2029 Ser. 1989, Class C, 7 1/2s, 2027 Ser. 1990, Class D, 7 1/2s, 2027 Ser. 1969, Class PF, 7 1/2s, 2027 Ser. 1975, Class E, 7 1/2s, 2027 Ser. 1943, Class M, 7 1/2s, 2027 Ser. 1932, Class E, 7 1/2s, 2027 Ser. 1938, Class E, 7 1/2s, 2027 Ser. 1941, Class E, 7 1/2s, 2027 Ser. 1924, Class H, 7 1/2s, 2027 Ser. 1928, Class D, 7 1/2s, 2027 Ser. 1915, Class C, 7 1/2s, 2026 Ser. 1923, Class D, 7 1/2s, 2026 Ser. 1904, Class D, 7 1/2s, 2026 Ser. 1905, Class H, 7 1/2s, 2026 Ser. 1890, Class H, 7 1/2s, 2026 Ser. 1895, Class C, 7 1/2s, 2026 Ser. 3114, Class TS, IO, 5s, 2036 Ser. 231, PO, zero %, 2035 Ser. 228, PO, zero %, 2035 Ser. 227, PO, zero %, 2034 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class F, 7.514s, 2033 Government National Mortgage Association IFB Ser. 05-7, Class JM, 6.886s, 2034 IFB Ser. 05-84, Class SL, 5.933s, 2035 IFB Ser. 05-84, Class AS, IO, 2.31s, 2035 IFB Ser. 04-86, Class SW, IO, 2.26s, 2034 IFB Ser. 05-65, Class SI, IO, 1.86s, 2035 IFB Ser. 05-68, Class KI, IO, 1.81s, 2035 IFB Ser. 05-68, Class SI, IO, 1.81s, 2035 IFB Ser. 05-51, Class SJ, IO, 1.71s, 2035 IFB Ser. 05-68, Class S, IO, 1.71s, 2035 IFB Ser. 05-28, Class SA, IO, 1.71s, 2035 IFB Ser. 05-60, Class SJ, IO, 1.29s, 2034 Ser. 05-13, Class PI, IO, 5 1/2s, 2033 GS Mortgage Securities Corp. II 144A FRB Ser. 03-FL6A, Class L, 7.72s, 2015 Ser. 98-C1, Class F, 6s, 2030 Ser. 03-C1, Class X1, IO, 0.211s, 2040 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 04-FL1A, Class X1A, IO, 0.954s, 2019 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.1s, 2040 Ser. 06-C1, Class XCL, IO, 0.062s, 2041 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 5.42s, 2017 FRB Ser. 03-LLFA, Class L, 5.382s, 2014 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class H, 6.737s, 2040 Merrill Lynch Mortgage Investors, Inc. Ser. 98-C3, Class E, 7.138s, 2030 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 Morgan Stanley Capital I 144A Ser. 04-RR, Class F7, 6s, 2039 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.098s, 2030 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 Ser. 00-C2, Class J, 6.22s, 2033 Pure Mortgages 144A FRB Ser. 04-1A, Class F, 7.9s, 2034 (Ireland) Quick Star PLC FRB Class 1-D, 5.501s, 2011 (United Kingdom) GBP Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 5.64s, 2014 (Ireland) GBP FRB Ser. 05-CT1A, Class D, 5.64s, 2014 (Ireland) GBP FRB Ser. 04-2A, Class D, 3.408s, 2014 (Ireland) EUR FRB Ser. 04-2A, Class C, 3.008s, 2014 (Ireland) EUR URSUS EPC 144A FRB Ser. 1-A, Class D, 5.489s, 2012 (Ireland) GBP Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 7.77s, 2018 $100,000 Washington Mutual Asset Securities Corp. 144A Ser. 05-C1A, Class G, 5.72s, 2036 Total collateralized mortgage obligations (cost $43,488,949) $42,794,262 ASSET-BACKED SECURITIES (15.0%)(a) Principal amount Value ABSC NIMS Trust 144A Ser. 03-HE5, Class A, 7s, 2033 $5,310 $5,303 Aegis Asset Backed Securities Trust 144A Ser. 04-2N, Class N1, 4 1/2s, 2034 Ameriquest Finance NIM Trust 144A Ser. 04-RN9, Class N1, 4.8s, 2034 (Cayman Islands) Ser. 04-RN9, Class N2, 10s, 2034 (Cayman Islands) Asset Backed Funding Corp. NIM Trust 144A Ser. 04-0PT5, Class N1, 4.45s, 2034 (Cayman Islands) Ser. 04-FF1, Class N1, 5s, 2034 (Cayman Islands) Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 05-HE1, Class A3, 4.82s, 2035 Banc of America Mortgage Securities Ser. 04-D, Class 2A, IO, 0.576s, 2034 Ser. 05-E, Class 2, IO, 0.306s, 2035 Bank One Issuance Trust FRB Ser. 03-C4, Class C4, 5 1/2s, 2011 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 Bayview Financial Asset Trust 144A Ser. 03-X, Class A, IO, 0.61s, 2006 Bear Stearns Alternate Trust Ser. 04-11, Class 2A2, 4.955s, 2034 Ser. 04-12, Class 2A2, 5.02s, 2035 Bear Stearns Asset Backed Securities NIM Trust 144A Ser. 04-FR1, Class A1, 5s, 2034 (Cayman Islands) Ser. 04-HE10, Class A1, 4 1/4s, 2034 (Cayman Islands) Ser. 04-HE10, Class A2, 5s, 2034 (Cayman Islands) Ser. 04-HE6, Class A1, 5 1/4s, 2034 (Cayman Islands) Ser. 04-HE7N, Class A1, 5 1/4s, 2034 Ser. 04-HE8N, Class A1, 5s, 2034 Bear Stearns Asset Backed Securities, Inc. Ser. 04-FR3, Class M6, 7.78s, 2034 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A2, 7.575s, 2030 Ser. 00-A, Class A4, 8.29s, 2030 Ser. 99-B, Class A3, 7.18s, 2015 Ser. 99-B, Class A4, 7.3s, 2016 Capital One Multi-Asset Execution Trust FRB Ser. 02-C1, Class C1, 7.22s, 2010 CARMAX Auto Owner Trust Ser. 04-2, Class D, 3.67s, 2011 CARSSX Finance, Ltd. 144A FRB Ser. 04-AA, Class B3, 7.82s, 2011 (Cayman Islands) FRB Ser. 04-AA, Class B4, 9.97s, 2011 (Cayman Islands) Chase Credit Card Master Trust FRB Ser. 03-3, Class C, 5.55s, 2010 Chase Funding Net Interest Margin 144A Ser. 04-OPT1, Class Note, 4.458s, 2034 CHEC NIM Ltd., 144A Ser. 04-2, Class N1, 4.45s, 2034 (Cayman Islands) Ser. 04-2, Class N2, 8s, 2034 (Cayman Islands) Ser. 04-2, Class N3, 8s, 2034 (Cayman Islands) Chester Asset Receivables Dealings PLC FRB Ser. 02-B, Class C, 3.656s, 2009 (United Kingdom) EUR Conseco Finance Securitizations Corp. Ser. 00-2, Class A4, 8.48s, 2030 $158,155 Ser. 00-4, Class A4, 7.73s, 2031 Ser. 00-4, Class A5, 7.97s, 2032 Ser. 00-4, Class A6, 8.31s, 2032 Ser. 01-1, Class A5, 6.99s, 2032 Ser. 01-4, Class A4, 7.36s, 2033 Ser. 02-2, Class A, IO, 8 1/2s, 2033 Countrywide Alternative Loan Trust Ser. 05-24, Class 1AX, IO, 1.223s, 2035 Ser. 05-24, Class IIAX, IO, 1.039s, 2035 Countrywide Asset Backed Certificates 144A Ser. 04-6N, Class N1, 6 1/4s, 2035 Ser. 04-BC1N, Class Note, 5 1/2s, 2035 Countrywide Home Loans Ser. 05-2, Class 2X, IO, 1.196s, 2035 Ser. 05-9, Class 1X, IO, 1.27s, 2035 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 7.674s, 2039 $420,000 First Consumers Master Trust FRB Ser. 01-A, Class A, 4.78s, 2008 First Franklin Mortgage Loan NIM Trust 144A Ser. 04-FF10, Class N1, 4.45s, 2034 (Cayman Islands) Ser. 04-FF7A, Class A, 5s, 2034 (Cayman Islands) Fremont NIM Trust 144A Ser. 04-3, Class A, 4 1/2s, 2034 Ser. 04-3, Class B, 7 1/2s, 2034 GE Capital Credit Card Master Note Trust FRB Ser. 04-2, Class C, 4.95s, 2010 Granite Mortgages PLC FRB Ser. 02-1, Class 1C, 5.901s, 2042 (United Kingdom) FRB Ser. 02-2, Class 1C, 5.851s, 2043 (United Kingdom) FRB Ser. 03-2, Class 2C1, 5.2s, 2043 (United Kingdom) EUR FRB Ser. 03-2, Class 3C, 6.138s, 2043 (United Kingdom) GBP Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 $87,227 Ser. 94-6, Class B2, 9s, 2020 Ser. 95-4, Class B1, 7.3s, 2025 Ser. 99-1, Class A5, 6.11s, 2023 Ser. 99-3, Class A6, 6 1/2s, 2031 Ser. 99-3, Class A7, 6.74s, 2031 Ser. 99-5, Class A5, 7.86s, 2030 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 1.769s, 2045 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 GSAMP Trust 144A Ser. 04-NIM1, Class N1, 5 1/2s, 2034 Ser. 04-SE2N, Class Note, 5 1/2s, 2034 57 56 Guggenheim Structured Real Estate Funding, Ltd. FRB Ser. 05-1A, Class E, 6.33s, 2030 (Cayman Islands) High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 4.81s, 2036 (Cayman Islands) Holmes Financing PLC FRB Ser. 4, Class 3C, 5.9s, 2040 (United Kingdom) FRB Ser. 8, Class 2C, 5.32s, 2040 (United Kingdom) Home Equity Asset Trust 144A Ser. 02-5N, Class A, 8s, 2033 Ser. 04-3N, Class A, 5s, 2034 Ser. 04-4N, Class A, 5s, 2034 LNR CDO, Ltd. 144A FRB Ser. 02-1A, Class FFL, 7.269s, 2037 (Cayman Islands) Long Beach Asset Holdings Corp. NIM Trust 144A Ser. 04-5, Class Note, 5s, 2034 Lothian Mortgages PLC 144A FRB Ser. 3A, Class D, 5.388s, 2039 (United Kingdom) GBP Marriott Vacation Club Owner Trust 144A Ser. 04-1A, Class C, 5.265s, 2026 $28,340 MASTR Adjustable Rate Mortgages Trust Ser. 04-03, Class 4AX, IO, 1.417s, 2034 Ser. 05-2, Class 7AX, IO, 0.168s, 2035 MASTR Asset Backed Securities NIM Trust 144A Ser. 04-CI5, Class N1, 4.946s, 2034 (Cayman Islands) Ser. 04-CI5, Class N2, 9s, 2034 (Cayman Islands) Ser. 04-HE1A, Class Note, 5.191s, 2034 (Cayman Islands) MBNA Credit Card Master Note Trust FRB Ser. 03-C5, Class C5, 5.65s, 2010 Merrill Lynch Mortgage Investors, Inc. Ser. 03-WM3N, Class N1, 8s, 2034 Ser. 04-WMC3, Class B3, 5s, 2035 Merrill Lynch Mortgage Investors, Inc. 144A Ser. 04-FM1N, Class N1, 5s, 2035 (Cayman Islands) Ser. 04-HE1N, Class N1, 5s, 2006 Ser. 04-WM2N, Class N1, 4 1/2s, 2034 Ser. 04-WM3N, Class N1, 4 1/2s, 2035 Metris Master Trust 144A FRB Ser. 01-2, Class C, 6.39s, 2009 MMCA Automobile Trust Ser. 02-1, Class B, 5.37s, 2010 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 7.73s, 2034 Morgan Stanley Auto Loan Trust 144A Ser. 04-HB1, Class D, 5 1/2s, 2011 Ser. 04-HB2, Class E, 5s, 2012 Morgan Stanley Dean Witter Capital I FRB Ser. 01-NC3, Class B1, 6.98s, 2031 FRB Ser. 01-NC4, Class B1, 7.03s, 2032 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 5.433s, 2035 Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 96, 1.458s, 2013 (Cayman Islands) (F) (g) Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 8.989s, 2034 Novastar NIM Trust 144A Ser. 04-N2, Class Note, 4.458s, 2034 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A2, 7.765s, 2017 Ser. 00-D, Class A4, 7.4s, 2030 Ser. 01-C, Class A2, 5.92s, 2017 Ser. 01-D, Class A4, 6.93s, 2031 Ser. 01-E, Class A2, 5.05s, 2019 Ser. 02-A, Class A2, 5.01s, 2020 Ser. 02-B, Class A4, 7.09s, 2032 Ser. 02-C, Class A1, 5.41s, 2032 Ser. 99-D, Class A1, 7.84s, 2029 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 Ocean Star PLC 144A FRB Ser. 04-A, Class E, 10.832s, 2018 (Ireland) FRB Ser. 05-A, Class E, 8.896s, 2012 (Ireland) Park Place Securities NIM Trust 144A Ser. 04-MCWN1, Class A, 4.458s, 2034 People's Choice Net Interest Margin Note 144A Ser. 04-2, Class A, 5s, 2034 Permanent Financing PLC FRB Ser. 3, Class 3C, 5.63s, 2042 (United Kingdom) FRB Ser. 4, Class 3C, 5.28s, 2042 (United Kingdom) FRB Ser. 5, Class 2C, 5.13s, 2042 (United Kingdom) FRB Ser. 6, Class 3C, 5.321s, 2042 (United Kingdom) GBP Pillar Funding PLC 144A FRB Ser. 04-1A, Class C1, 5.491s, 2011 (United Kingdom) $120,000 FRB Ser. 04-2A, Class C, 5.371s, 2011 (United Kingdom) Providian Gateway Master Trust 144A FRB Ser. 04-BA, Class D, 5.87s, 2010 FRB Ser. 04-EA, Class D, 5.4s, 2011 Residential Accredit Loans, Inc. Ser. 04-QA6, Class NB1, 4.974s, 2034 Residential Asset Securities Corp. 144A Ser. 04-N10B, Class A1, 5s, 2034 Residential Mortgage Securities 144A FRB Ser. 20A, Class B1A, 5.356s, 2038 (United Kingdom) GBP SAIL Net Interest Margin Notes 144A Ser. 03-3, Class A, 7 3/4s, 2033 (Cayman Islands) $6,044 Ser. 03-5, Class A, 7.35s, 2033 (Cayman Islands) Ser. 03-8A, Class A, 7s, 2033 (Cayman Islands) Ser. 03-9A, Class A, 7s, 2033 (Cayman Islands) Ser. 03-BC2A, Class A, 7 3/4s, 2033 (Cayman Islands) Ser. 04-10A, Class A, 5s, 2034 (Cayman Islands) Ser. 04-4A, Class A, 5s, 2034 (Cayman Islands) Ser. 04-4A, Class B, 7 1/2s, 2034 (Cayman Islands) Ser. 04-7A, Class A, 4 3/4s, 2034 (Cayman Islands) Ser. 04-AA, Class A, 4 1/2s, 2034 (Cayman Islands) Ser. 04-BNCA, Class A, 5s, 2034 (Cayman Islands) Sasco Net Interest Margin Trust 144A Ser. 05-WF1A, Class A, 4 3/4s, 2035 Sharps SP I, LLC Net Interest Margin Trust 144A Ser. 04-4N, Class Note, 6.65s, 2034 Ser. 04-HE2N, Class NA, 5.43s, 2034 Structured Adjustable Rate Mortgage Loan Trust Ser. 04-10, Class 1A1, 4.916s, 2034 Ser. 04-16, Class 1A2, 4.999s, 2034 Ser. 04-19, Class 2A1X, IO, 0.552s, 2035 Ser. 04-20, Class 1A2, 5.066s, 2035 Ser. 05-1, Class 1A1, 5.14s, 2035 Ser. 05-9, Class AX, IO, 0.937s, 2035 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 5.114s, 2015 Structured Asset Securities Corp. IFB Ser. 05-10, Class 3A3, 7.343s, 2034 IFB Ser. 05-6, Class 5A8, 4.84s, 2035 TIAA Real Estate CDO, Ltd. 144A FRB Ser. 02-1A, Class III, 7.6s, 2037 (Cayman Islands) Wells Fargo Home Equity Trust 144A Ser. 04-1N, Class A, 5s, 2034 Ser. 04-2, Class N1, 4.45s, 2034 (Cayman Islands) Ser. 04-2, Class N2, 8s, 2034 (Cayman Islands) Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR12, Class 2A5, 4.321s, 2035 WFS Financial Owner Trust Ser. 04-3, Class D, 4.07s, 2012 Whole Auto Loan Trust 144A Ser. 04-1, Class D, 5.6s, 2011 Total asset-backed securities (cost $21,826,994) $21,083,408 U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (14.1%)(a) Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, July 1, 2034 $4,075 $4,122 5 1/2s, June 1, 2035 5 1/2s, April 1, 2020 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 7s, February 1, 2016 6 1/2s, with due dates from September 1, 2032 to October 1, 2033 6s, with due dates from August 1, 2034 to March 1, 2035 6s, TBA, February 1, 2036 5 1/2s, with due dates from August 1, 2035 to January 1, 2036 5 1/2s, with due dates from July 1, 2009 to May 1, 2018 5 1/2s, TBA, February 1, 2036 5 1/2s, TBA, February 1, 2021 5s, September 1, 2035 5s, with due dates from April 1, 2019 to May 1, 2020 4 1/2s, TBA, February 1, 2021 4s, with due dates from May 1, 2019 to September 1, 2020 Total U.S. government agency mortgage obligations (cost $19,922,925) $19,811,881 U.S. TREASURY OBLIGATIONS (0.6%)(a) (cost $757,634) Principal amount Value U.S. Treasury Bonds 6 1/4s, May 15, 2030 $646,000 $787,716 CORPORATE BONDS AND NOTES (6.9%)(a) Principal amount Value Communication Services (0.2%) Ameritech Capital Funding company guaranty 6 1/4s, 2009 $100,000 $102,369 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 Telefonica Europe BV company guaranty 7 3/4s, 2010 (Netherlands) Conglomerates (0.1%) Tyco International Group SA company guaranty 6 3/4s, 2011 (Luxembourg) Consumer Cyclicals (0.2%) DaimlerChrysler NA Holding Corp. company guaranty 7.2s, 2009 Ford Motor Credit Corp. notes 7 3/8s, 2009 Consumer Staples (0.4%) Comcast Corp. company guaranty 5 1/2s, 2011 150,000 150,228 CVS Corp. 144A pass-through certificates 6.117s, 2013 70,513 72,852 Echostar DBS Corp. sr. notes 5 3/4s, 2008 230,000 226,550 Miller Brewing Co. 144A notes 5 1/2s, 2013 120,000 121,108 News America, Inc. debs. 7 1/4s, 2018 5,000 5,512 Financial (1.8%) AXA Financial, Inc. sr. notes 7 3/4s, 2010 120,000 132,175 Bank of New York Co., Inc. (The) sr. sub. notes FRN 3.4s, 2013 35,000 33,816 Bayerische Landesbank bonds Ser. 5, 5 1/4s, 2009 (Germany) EUR 1,500,000 1,929,508 Bosphorus Financial Services, Ltd. 144A sec. FRN 6.14s, 2012 (Cayman Islands) $275,000 276,415 CIT Group, Inc. sr. notes 7 3/4s, 2012 95,000 106,885 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 35,356 Government (3.3%) European Investment Bank supranational bank bonds 3 1/2s, 2014 (Luxembourg) CHF 700,000 595,926 Norddeutsche Landesbank Girozentrale bonds Ser. 7, 5 3/4s, 2010 (Germany) EUR 1,500,000 2,016,013 Oester Postspark Bawag foreign government guaranty Ser. EMTN, 3 1/4s, 2011 (Austria) CHF 2,375,000 1,963,997 Healthcare (%) Bayer Corp. 144A FRB 6.2s, 2008 $75,000 Utilities & Power (0.9%) AEP Texas Central Co. sr. notes Ser. D, 5 1/2s, 2013 40,000 40,117 Consumers Energy Co. 1st mtge. Ser. B, 5 3/8s, 2013 265,000 261,807 National Fuel Gas Co. notes 5 1/4s, 2013 40,000 39,578 PP&L Capital Funding, Inc. company guaranty Ser. D, 8 3/8s, 2007 50,000 52,006 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 150,000 158,141 Veolia Environnement sr. unsub. notes Ser. EMTN, 5 3/8s, 2018 (France) EUR 505,000 680,083 York Power Funding 144A notes 12s, 2007 (Cayman Islands) (In default) (F)(NON) $31,034 2,588 Total corporate bonds and notes (cost $8,563,584) PURCHASED OPTIONS OUTSTANDING (%)(a) Contract amount Expiration date/strike Value price Three month Euro Euribor future (Put) (United Kingdom) EUR 23 Dec-06/EUR96.88 $13,613 Three month Euro Euribor future (Call) (United Kingdom) EUR 23 Dec-06/EUR96.88 11,519 Total purchased options outstanding (cost $26,160) SHORT-TERM INVESTMENTS (7.9%)(a) Principal amount Value Putnam Prime Money Market Fund (e) $10,629,465 $10,629,465 U.S. Treasury Bills for an effective yield of 4.31%, April 13, 2006 (SEG) 475,000 470,995 Total short-term investments (cost $11,100,460) TOTAL INVESTMENTS Total investments (cost $150,164,219) (b) FORWARD CURRENCY CONTRACTS TO BUY at 1/31/06 (aggregate face value $49,773,174) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $3,224,509 $3,199,651 4/19/06 $24,858 British Pound 4,050,680 3,993,683 3/15/06 56,997 Canadian Dollar 1,232,954 1,229,613 4/19/06 3,341 Euro 14,986,119 14,648,940 3/15/06 337,179 Japanese Yen 21,223,324 21,410,749 2/15/06 (187,425) Korean Won 1,618,540 1,490,033 2/15/06 128,507 Norwegian Krone 299,947 297,065 3/15/06 2,882 Polish Zloty 443,955 426,487 3/15/06 17,468 Singapore Dollar 351,699 351,167 2/15/06 532 South African Rand 441,613 445,709 4/19/06 (4,096) Swedish Krona 722,079 707,765 3/15/06 14,314 Swiss Franc 188,705 184,320 3/15/06 4,385 Taiwan Dollar 1,391,148 1,387,992 2/15/06 3,156 Total $402,098 FORWARD CURRENCY CONTRACTS TO SELL at 1/31/06 (aggregate face value $24,146,936) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $55,701 $55,058 4/19/06 $(643) British Pound 1,649,290 1,616,442 3/15/06 (32,848) Canadian Dollar 3,299,655 3,228,142 4/19/06 (71,513) Danish Krone 731,444 709,557 3/15/06 (21,887) Euro 8,068,940 7,986,980 3/15/06 (81,960) Japanese Yen 1,139,071 1,149,586 2/15/06 10,515 Norwegian Krone 1,676,305 1,659,261 3/15/06 (17,044) Swedish Krona 1,734,650 1,682,203 3/15/06 (52,447) Swiss Franc 6,162,756 6,059,707 3/15/06 (103,049) Total $(370,876) FUTURES CONTRACTS OUTSTANDING at 1/31/06 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro 90 day (Long) 198 $47,062,125 Jun-06 $(78,256) Euro 90 day (Long) 15 3,565,313 Sep-06 (19,189) Euro 90 day (Long) 1 293,949 Dec-06 (63) Euro 90 day (Short) 183 43,535,700 Mar-07 50,599 Euro 90 day (Short) 54 12,848,625 Mar-06 26,909 Euro-Bobl 5 yr (Long) 147 20,028,216 Mar-06 (113,574) Euro-Bund 10 yr (Short) 68 9,942,561 Mar-06 58,928 Euro-Schatz 2 yr (Long) 80 10,213,985 Mar-06 (6,974) Japanese Government Bond 10 yr - TSE (Long) 13 15,192,396 Mar-06 21,052 U.K. Gilt 10 yr (Long) 3 608,194 Mar-06 4,095 U.S. Treasury Bond 20 yr (Long) 83 9,366,031 Mar-06 (109,187) U.S. Treasury Note 10 yr (Long) 212 22,988,750 Mar-06 (75,478) U.S. Treasury Note 5 yr (Short) 586 61,960,344 Mar-06 391,909 U.S. Treasury Note 2 yr (Short) 20 4,096,875 Mar-06 12,127 Total $162,898 WRITTEN OPTIONS OUTSTANDING at 1/31/06 (premiums received $321,429) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank dated January 27, 2006 for the obligation to pay a fixed rate of 0.60% versus the six month JPY LIBOR maturing on January 31, 2008. JPY 3,137,500,000 Jan-07/$0.60 $45,274 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month LIBOR maturing on July 5, 2017. $3,570,000 Jul-07/$4.55 196,326 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.55% versus the three month LIBOR maturing on July 5, 2017. 3,570,000 Jul-07/$4.55 54,194 Total $295,794 TBA SALE COMMITMENTS OUTSTANDING at 1/31/06 (proceeds receivable $5,613,035) (Unaudited) Principal Settlement Agency amount date Value FNMA, 6s, February 1, 2036 $2,600,000 2/13/06 $ 2,624,578 FNMA, 5 1/2s, February 1, 2036 3,000,000 2/13/06 2,966,719 Total $ 5,591,297 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/06 (Unaudited) Unrealized Notional Termination appreciation/ amount date (depreciation) Agreement with Bank of America, N.A. dated March 25, 2004 to pay semi-annually the notional amount multiplied by 3.075% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. $4,100,000 3/30/09 $193,678 Agreement with Bank of America, N.A. dated August 30, 2005 to receive semi-annually the notional amount multiplied by 4.53% and pay quarterly the notional amount multiplied by the three month USD- LIBOR. 3,200,000 9/1/15 84,399 Agreement with Citibank, N.A. dated July 12, 2005 to receive annually the notional amount multiplied by 3.4% and pay semi-annually the notional amount multiplied by the six month NOKDOM-NIBR. NOK 21,600,000 7/14/10 4,034 Agreement with Citibank N.A. dated July 12, 2005 to pay annually the notional amount multiplied by 2.7515% and receive semi-annually the notional amount multiplied by the six month EURIBOR-T248. EUR 2,700,000 7/14/10 35,640 Agreement with Citibank, N.A. dated July 20, 2005 to pay annually the notional amount multiplied by 2.825% and receive semi-annually the notional amount multiplied by the six month EURIBOR-T248. EUR 1,100,000 7/22/10 10,214 Agreement with Citibank, N.A. dated July 20, 2005 to receive annually the notional amount multiplied by 3.52% and pay semi-annually the notional amount multiplied by the six month NOKDOM-NIBR. NOK 8,600,000 7/22/10 8,143 Agreement with Citibank N.A. dated January 11, 2006 to receive semi- annually the notional amount multiplied by 0.35% and pay semi- annually the notional amount multiplied by the six month JPY-BBA- LIBOR. JPY 2,000,000,000 1/13/08 (8,266) Agreement with Citibank N.A. dated January 11, 2006 to pay semi- annually the notional amount multiplied by 1.235% and receive semi- annually the notional amount multiplied by the six month JPY-BBA- LIBOR. JPY 580,000,000 1/13/13 32,365 Agreement with Citibank N.A. dated December 14, 2005 to pay annually the notional amount multiplied by 2.973% and receive semi- annually the notional amount multiplied by the six month EURIBOR- T248. EUR 29,000,000 12/17/07 78,172 Agreement with Citibank N.A. dated December 14, 2005 to receive annually the notional amount multiplied by 3.485% and pay semi- annually the notional amount multiplied by the six month EURIBOR- T248. EUR 3,900,000 12/16/15 (54,530) Agreement with Credit Suisse First Boston dated November 16, 2005 to receive annually the notional amount multiplied by 1.72% and pay semi-annually the notional amount multiplied by the six month CHF- LIBOR. CHF 10,138,000 11/18/07 10,133 Agreement with Credit Suisse First Boston dated November 18, 2005 to pay annually the notional amount multiplied by 2.33% and receive semi-annually the notional amount multiplied by the six month CHF- LIBOR. CHF 4,956,000 11/18/12 (4,315) Agreement with Credit Suisse First Boston dated November 16, 2005 to receive annually the notional amount multiplied by 2.71% and pay semi-annually the notional amount multiplied by the six month CHF- LIBOR. CHF 1,241,200 11/18/20 11,173 Agreement with Credit Suisse First Boston International dated July 7, 2004 to pay semi-annually the notional amount multiplied by 4.945% and receive quarterly the notional amount multiplied by the three month USD-LIBOR. $ 932,200 7/9/14 3,855 Agreement with Credit Suisse First Boston International dated July 7, 2004 to receive semi-annually the notional amount multiplied by 2.931% and pay quarterly the notional amount multiplied by the three month USD-LIBOR. 736,600 7/9/06 (6,737) Agreement with JPMorgan Chase Bank, N.A. dated May 6, 2005 to pay semi-annually the notional amount multiplied by 4.062% and receive quarterly the notional amount multiplied by the three month USD-LIBOR. 8,000,000 5/10/07 91,980 Agreement with JPMorgan Chase Bank, N.A. dated May 6, 2005 to receive semi-annually the notional amount multiplied by 4.687% and pay quarterly the notional amount multiplied by the three month USD- LIBOR. 4,000,000 5/10/15 (96,085) Agreement with JPMorgan Chase Bank, N.A. dated May 6, 2005 to pay semi-annually the notional amount multiplied by 5.062% and receive quarterly the notional amount multiplied by the three month USD-LIBOR. 5/10/35 Agreement with JPMorgan Chase Bank, N.A. dated July 29, 2005 to pay semi-annually the notional amount multiplied by 4.6757% and receive quarterly the notional amount multiplied by the three month USD-LIBOR. 8/2/15 Agreement with JPMorgan Chase Bank, N.A. dated December 21, 2005 to pay semi-annually the notional amount multiplied by 5.036% and receive quarterly the notional amount multiplied by the three month LIBOR. 12/23/15 Agreement with Lehman Brothers Special Financing, Inc. dated September 28, 2005 to receive annually the notional amount multiplied by 2.47% and pay semi-annually the notional amount multiplied by the six month EURIBOR. EUR 9/28/07 Agreement with Lehman Brothers Special Financing, Inc. dated October 19, 2005 to pay semi-annually the notional amount multiplied by 1.61% and receive semi-annually the notional amount multiplied by the six month JPY-LIBOR-BBA. JPY 10/21/15 Agreement with Lehman Brothers Special Financing, Inc. dated September 28, 2005 to pay annually the notional amount multiplied by 3.2385% and receive semi-annually the notional amount multiplied by the six month EURIBOR. EUR 9/30/15 Agreement with Lehman Brothers Special Financing, Inc. dated September 28, 2005 to receive annually the notional amount multiplied by 3.734% and pay semi-annually the notional amount multiplied by the six month EURIBOR. EUR 9/30/35 Agreement with Merrill Lynch Capital Services Inc. dated July 22, 2005 to receive annually the notional amount multiplied by 3.54% and pay semi-annually the notional amount multiplied by the six month NIBOR. NOK 7/26/10 Agreement with Merrill Lynch Capital Services, Inc. dated February 16, 2005 to receive semi-annually the notional amount multiplied by the six month EURIBOR and pay annually the notional amount multiplied by 2.5645%. EUR 2/18/07 Agreement with Merrill Lynch Capital Services, Inc. dated October 5, 2005 to receive annually the notional amount multiplied by 2.526% and pay semi-annually the notional amount multiplied by the six month EUR-EURIBOR-Telerate. EUR 10/7/07 Agreement with Merrill Lynch Capital Services, Inc. dated October 5, 2005 to pay annually the notional amount multiplied by 3.2685% and receive semi-annually the notional amount multiplied by the six month EUR-EURIBOR-BBAM EUR 10/7/15 Agreement with Merrill Lynch Capital Services, Inc. dated July 22, 2005 to pay annually the notional amount multiplied by 2.801% and receive semi-annually the notional amount multiplied by the six month EURIBOR. EUR 7/26/10 Agreement with Merrill Lynch Capital Services, Inc. dated October 5, 2005 to receive annually the notional amount multiplied by 3.736% and pay semi-annually the notional amount multiplied by the six month EUR-EURIBOR-BBAM. EUR 10/7/35 Total $291,284 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/06 (Unaudited) Unrealized Notional Termination appreciation/ amount date (depreciation) Agreement with Deutsche Bank AG dated September 8, 2005 to receive at maturity the notional amount multiplied by the nominal spread appreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor and an accrual of 25 basis points plus the beginning of the period nominal spread of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index and pay at maturity the notional amount multiplied by the nominal spread depreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor. $1,088,000 3/1/06 $1,581 Agreement with Goldman Sachs Capital Markets, L.P. dated September 8, 2005 to receive at maturity the notional amount multiplied by the nominal spread appreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor and an accrual of 30 basis points plus the beginning of the period nominal spread of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index and pay at maturity the notional amount multiplied by the nominal spread depreciation of the Lehman Brothers AAA 8.5+ Commercial Mortgage Backed Securities Index adjusted by a modified duration factor. 4,676,500 4/1/06 4,882 Agreement with Goldman Sachs dated December 23, 2005 to receive/(pay) a premium based on the difference between the market price of Ford Credit Auto Owner Trust Series 2005-B Class D and par on day of execution and receive monthly the notional amount multiplied by 678 basis points and pay monthly the one month USD-LIBOR. At maturity/termination the fund receives the coupon and price appreciation of Ford Credit Auto Owner Trust Series 2005-B Class D and pays the one month USD LIBOR and the price depreciation of Ford Credit Auto Owner Trust Series 2005-B Class D. 275,000 9/15/11 1,346 Agreement with Lehman Brothers Finance, S.A. dated August 31, 2005 to receive/(pay) semi-annually the notional amount multiplied by the return of the Lehman Brothers US ABS Floating Rate Index HEL Aggregate Component and pay semi-annually the notional amount multiplied by the six month USD-LIBOR-BBA adjusted by a specified spread. 11,400,000 3/1/06 (9,550) Total $(1,741) CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/06 (Unaudited) Unrealized Notional appreciation/ amount (depreciation) Agreement with Bank of America, N.A. on September 13, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 90 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ CDX IG HVOL Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ CDX IG HVOL Series 4 Index. $396,000 $303 Agreement with Citigroup Financial Products, Inc. on August 19, 2005, maturing on June 20, 2012, to receive quarterly 62 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index,7-10% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index, 7-10% tranche. Agreement with Citigroup Financial Products, Inc. on August 19, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index. Agreement with Goldman Sachs Capital Markets, L.P. on November 17, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 85 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG HVOL Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG HVOL Series 5 Index. Agreement with Goldman Sachs Capital Markets, L.P. on December 2, 2005, maturing on December 20, 2012, to receive quarterly 31.25 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 5 Index, 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 5 Index,10-15% tranche. Agreement with Goldman Sachs Capital Markets, L.P. on December 2, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 85 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG HVOL Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG HVOL Series 5 Index. Agreement with Goldman Sachs Capital Markets, L.P. on December 2, 2005, maturing on December 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 5 Index. Agreement with Goldman Sachs Capital Markets, L.P. on January 13, 2006, maturing on December 20, 2010, to pay quarterly 115 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 5 Index, 3-7% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 5 Index, 3- 7% tranche. Agreement with Goldman Sachs Capital Markets, L.P. on December 2, 2005, maturing on December 20, 2010, to pay quarterly 113 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 5 Index, 3-7% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 5 Index, 3- 7% tranche. Agreement with JPMorgan Securities Inc. on December 12, 2005, maturing on June 20, 2012, to receive quarterly 30.5 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index, 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index10-15% tranche. Agreement with JPMorgan Securities Inc. on December 12, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pays quarterly 55 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index. Agreement with Lehman Brothers Special Financing, Inc. on December 1, 2005, maturing on June 20, 2010, to pay quarterly 124.5 basis points per annum times the notional amount. Upon a credit default event of any reference entity within the DJ IG CDX Series 4 Index, 3-7% tranche,the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index, 3- 7% tranche. Agreement with Lehman Brothers Special Financing, Inc. on July 27, 2005, maturing on June 20, 2012, to receive quarterly 19 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, S3 tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index, S3 tranche. EUR Agreement with Lehman Brothers Special Financing, Inc. on August 27, 2005, maturing on June 20, 2012, to receive quarterly 46.375 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, 6-9% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index, 6-9% tranche. EUR Agreement with Lehman Brothers Special Financing, Inc. on July 27, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to pay quarterly 45 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index. EUR Agreement with Lehman Brothers Special Financing, Inc. on July 27, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to receive quarterly 45 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index. EUR Agreement with Lehman Brothers Special Financing, Inc. on September 19, 2005, maturing on June 20, 2015, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 65 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index. $263,000 Agreement with Lehman Brothers Special Financing, Inc. on January 13, 2006, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 85 basis points per annum times the notional amount. Upon a credit default event of any reference entity within the DJ IG CDX HVOL Series 5 Index,the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX HVOL Series 5 Index. Agreement with Lehman Brothers Special Financing, Inc. on September 21, 2005, maturing on December 20, 2015, to receive quarterly 57.5 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 Index 10-15% tranche. Agreement with Lehman Brothers Special Financing, Inc. on September 19, 2005, maturing on June 20, 2015, to receive quarterly 59 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index,10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index,10-15% tranche. Agreement with Lehman Brothers Special Financing, Inc. on September 21, 2005, maturing on December 20, 2015, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 70 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index. Agreement with Lehman Brothers Special Financing, Inc. on December 19, 2005, maturing on June 20, 2012, to receive quarterly 309 basis points per annum times the notional amount. Upon a credit default event of any reference entity within the DJ IG CDX Series 4 Index, 3-7% tranche,the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index, 3-7% tranche. Agreement with Lehman Brothers Special Financing, Inc. on December 19, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to pay quarterly 90 basis points per annum times the notional amount. Upon a credit default event of any reference entity within the DJ IG CDX HVOL Series 4 Index,the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX HVOL Series 4 Index. Agreement with Merrill Lynch International & Co. C.V. on January 13, 2006, maturing on December 20, 2012, to receive quarterly 246 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 3-7% tranche. Agreement with Morgan Stanley Capital Services, Inc. on September 19, 2005, maturing on June 20, 2012, to receive quarterly 48 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 7-10% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 7- 10% tranche. Agreement with Morgan Stanley Capital Services, Inc. on September 19, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index. Agreement with Morgan Stanley Capital Services, Inc. on November 30, 2005, maturing on December 20, 2012, to receive quarterly 30 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 10-15% tranche. Agreement with Morgan Stanley Capital Services, Inc. on December 8, 2005, maturing on December 20, 2012, to receive quarterly 29 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 10-15% tranche. Agreement with Morgan Stanley Capital Services, Inc. on October 14, 2005, maturing on December 20, 2010, to receive quarterly 127 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX Series 5 Index 25-35% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX Series 5 Index 25-35% tranche. Agreement with Morgan Stanley Capital Services, Inc. on September 7, 2005, maturing on June 20, 2015, to receive quarterly 70.5 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 10- 15% tranche. Agreement with Morgan Stanley Capital Services, Inc. on September 7, 2005, maturing on June 20, 2015, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 65 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index. Agreement with Morgan Stanley Capital Services, Inc. on November 30, 2005, maturing on December 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index. Agreement with Morgan Stanley Capital Services, Inc. on December 8, 2005, maturing on December 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index. Agreement with Morgan Stanley Capital Services, Inc. on September 13, 2005, maturing on June 20, 2012, to receive quarterly 275 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 3-7% tranche. Agreement with Morgan Stanley Capital Services, Inc. on November 16, 2005, maturing on December 20, 2012, to receive quarterly 305 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 3-7% tranche. Agreement with Morgan Stanley Capital Services, Inc. on October 14, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pays quarterly 395 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX HY Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 5 Index. Agreement with Morgan Stanley Capital Services, Inc. on December 19, 2005, maturing on June 20, 2010, to pays quarterly 110.5 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 3-7% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 3-7% tranche. 81 Agreement with Morgan Stanley Capital Services, Inc. on January 6, 2006, maturing on December 20, 2012, to receive quarterly 28.5 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 10-15% tranche. Agreement with Morgan Stanley Capital Services, Inc. on January 6, 2006 maturing on December 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pays quarterly 55 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 5 Index. Agreement with Morgan Stanley Capital Services, Inc. on January 13, 2006, maturing on December 20, 2012, to receive quarterly 248 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 3-7% tranche. Agreement with Morgan Stanley Capital Services, Inc. on January 13, 2006, maturing on December 20, 2010, to pay quarterly 115 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 5 Index 3-7% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 5 Index 3-7% tranche. Agreement with Morgan Stanley Capital Services, Inc. on January 13, 2006 maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 85 basis points per annum times the notional amount. Upon a credit default event of a reference entity within the CDX IG HVOL Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG HVOLSeries 5 Index. Total $20,700 NOTES (a) Percentages indicated are based on net assets of $140,236,157. (b) The aggregate identified cost on a tax basis is $150,179,246, resulting in gross unrealized appreciation and depreciation of $5,933,224 and $3,657,647, respectively, or net unrealized appreciation of $2,275,577. (NON) Non-income-producing security. (SEG) This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at January 31, 2006. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $68,999 for the period ended January 31, 2006. During the period ended January 31, 2006, cost of purchases and cost of sales of investments in Putnam
